           Case 1:19-cv-00521-LY Document 1 Filed 05/15/19 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 LONE STAR GUN RIGHTS,                          §
 JUSTIN DELOSH,                                 §
 & JASON DAVIS,                                 §
 Plaintiffs
                v.                              §    CASE NO. 1:19-cv-521
 REPRESENATIVE DENNIS BONNEN,                   §
 Defendant                                      §
                                                §


                           PLAINTIFFS’ ORIGINAL COMPLAINT

       Plaintiffs Lone Star Gun Rights, Justin Delosh, and Jason Davis file this Complaint

pursuant to 42 U.S.C. §1983, 42 U.S.C. §1988, and 28 U.S.C. §2201 against Defendant Dennis

Bonnen, seeking a declaratory judgment and preliminary and permanent injunctive relief. Plaintiffs

allege as follows in support of their claims.

                                           Introduction

       This case is about the electorate’s right to view and participate on the social media pages

of their elected officials when those officials create interactive webpages for that purpose. See

Knight First Amend. Inst. At Colum. Univ. v. Trump, 302 F. Supp. 3d 541, 573 (S.D.N.Y. 2018).

Plaintiffs have been blocked from participating in Defendant Texas Legislator Dennis Bonnen’s

(hereinafter “Representative Bonnen”) public forum, specifically his public Facebook Page,

because Representative Bonnen disapproves of Plaintiffs’ politics.

                                     Jurisdiction and Venue

1.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1331, and §1343. Venue

in this Court is appropriate under 28 U.S.C. §1391(b)(2).




                                                1
             Case 1:19-cv-00521-LY Document 1 Filed 05/15/19 Page 2 of 14



                                               Plaintiffs

2.        Plaintiff Lone Star Gun Rights is a pro-gun advocacy organization in the State of Texas.

3.        Plaintiff Justin Delosh is an adult resident of Williamson County, Texas, and is an agent of

Lone Star Gun Rights.

4.        Plaintiff Jason Davis is an adult resident of Brazoria County, Texas, and is a constituent of

Representative Bonnen.

                                              Defendant

5.        Defendant Dennis Bonnen is a Texas House Representative of the 25th District in the Texas

Legislature. He is sued in both his official and individual capacity. He acted under color of law.

He may be served at his place of business within the Texas Capitol Building located at 1100

Congress Ave., Austin, Texas 78701 in office numbered 2W.13. Alternatively, he may be served

at the District 25 Office located at 122 E. Myrtle, Angleton, Texas 77515.

                                          Statement of Facts

Lone Star Gun Rights & Its Agents’ Advocacy:

6.        Plaintiff Lone Star Gun Rights (hereinafter “LSGR”) is a pro-gun advocacy organization

that has existed since 2014. It is non-partisan, focusing on gun-related legislation. LSGR provides

training on how to effectively advocate for particular bills, informs people of legislation that may

affect gun rights, and informs people how elected officials view certain gun-related bills. To that

end, LSGR circulates surveys to elected officials to gauge their support for bills that affect gun

rights.

7.        LSGR advocates for the passage of Constitutional Carry in Texas. “Constitutional Carry”

refers to the political position that the Texas Constitution should guarantee civilians – either by

legislation, an amendment to the Texas Constitution, or both – the right to possess and carry




                                                    2
           Case 1:19-cv-00521-LY Document 1 Filed 05/15/19 Page 3 of 14



firearms, openly or concealed, without a permit or license controlled by the Texas Department of

Public Safety.1

9.      Plaintiff Justin Delosh (hereinafter “Delosh”) is a co-founder and Legislative Director for

LSGR. In 2016 and 2018, Delosh circulated surveys to all Republican candidates running for a

House seat in the Texas Legislature. A copy of one of the surveys is attached and is hereby

incorporated by reference. Exhibit 1. Questions on that survey included whether the candidate

supports Constitutional Carry, whether he/she would oppose laws that would in any way restrict

the right to possess a firearm, among other questions. LSGR published the survey results online in

2016.

10.     LSGR’s Facebook Page was viewed by approximately 12 million people per month during

the last election cycle in Texas. Over the last several months before the filing of this complaint,

approximately 2 million people per month accessed LSGR’s Page.

11.     Delosh circulated the surveys in 2018, like Exhibit 1, and he reached out to the candidates

to confirm receipt. One of the many legislators Delosh contacted was Representative Bonnen,

through Facebook.

Facebook’s Essential Nature:

12.     Facebook is an internet social media platform. Individuals, businesses, and government

officials can create Facebook accounts that they, called ‘users,’ can utilize to electronically


1
  Generally, there are no Texas laws that prohibit the possession of concealed or openly carried
firearms on private property, with certain exceptions for prohibited person. See Tex. Pen. Code
Sec. 46.02, et seq. To openly carry a handgun in public, however, Texas law requires non-
prohibited persons to apply for a License to Carry (hereinafter “LTC”), and the law restricts those
who are eligible for an LTC. For example, recent misdemeanants are not eligible for an LTC, and
therefore cannot legally openly carry a handgun. Someone with a pending misdemeanor charge of
Class B Driving While License Invalid is not eligible for an LTC, nor is someone who has been
convicted of that offense in the last five years. See Tex. Gov. Code Sec. 411.172, et seq; Tex.
Trans. Code Sec. 521.457(f).


                                                 3
           Case 1:19-cv-00521-LY Document 1 Filed 05/15/19 Page 4 of 14



socialize with other private individuals, advertise and promote their businesses and/or products, or

share information with their constituents.

13.    A Facebook profile consists of a photograph of the user, the name of the user, and

information about the user that the user chooses to publish. A private user can control the

information on his/her/its profile and control who may view that information.

14.    Facebook allows users to see a running log of posts by other users, including news

headlines, photographs, videos, personal stories, and updates on what the user ‘likes’ and their

comments on other users’ Facebook profiles. By default, a user that can see another user’s posts

can hit a button that symbolically represents that the user likes or dislikes a post, or symbolically

show an emotion related to the post like love or anger. For example, a user may post a photograph

of their newborn baby, and their friends can comment under the photograph about how cute the

baby is, and/or like or love the photograph to show their approval of the post and/or its content.

15.    A private Facebook user can limit the general public’s ability to see the user’s photograph,

personal information (e.g., location), education and work background, and/or their Facebook posts

and comments. The private user can individually select the aspects of their page that the general

public may view, limit the ability to view information and posts to those who they have ‘friended,’

in a variety of permutations.

16.    A user can block other Facebook users from commenting, liking, or disliking their public

posts. A user can also hide or delete comments that others have made on the user’s posts.

17.    A Facebook profile can be completely private such that no other users can see the user’s

photograph, information, or posts. It can be completely public so that everything the user has

inputted into Facebook is accessible by any other Facebook user. The permutations between the

two are almost endless.




                                                 4
           Case 1:19-cv-00521-LY Document 1 Filed 05/15/19 Page 5 of 14



18.    Frequently, businesses and elected officials will create entirely public Facebook accounts

to advertise their businesses and products or communicate with constituents. Facebook offers

Facebook Pages (hereinafter “Pages”) that are unique from the aforementioned private profiles.

Facebook Pages are for businesses, brands, organizations, and public figures to share their stories

and connect with people. Like profiles, Pages can be customized with stories, events, and more.

People who ‘like’ or follow a Page can get updates in the Page’s news feed. Unlike profiles, Pages

are entirely public whether a Facebook user ‘likes’ or follows the page, and Page-follows are not

approved by moderators or administrators of the Page.

19.    In the first quarter of 2019, 2.38 BILLION people were active Facebook users.

20.    Facebook, because of its structure and popularity, is highly compatible with and often used

for openly expressive activity. Such expressive activity has and continues to include open and

critical discussion of government conduct and policy, elected government officials, and other

public figures.

Representative Bonnen’s Facebook Page is Public:

21.    Representative Bonnen has a Facebook page, the identity for which is “Dennis Bonnen,

State Representative – District 25.” The Dennis Bonnen State Representative Facebook Page can

be accessed at https://www.facebook.com/RepDennisBonnen/ by anyone, including those who do

not have a Facebook account of their own.

22.    Representative Bonnen has encouraged and permitted the public to (1) comment on, ‘like,’

and share his posts on legislation, political positions, and community matters and (2) to reply to

and ‘like’ comments posed to the page by members of the public.




                                                5
           Case 1:19-cv-00521-LY Document 1 Filed 05/15/19 Page 6 of 14



23.     He willingly and knowingly created and configured the Facebook page to be open to the

public and allow page visitors to interact openly with the page, its content, and fellow page visitors

through commenting, likes and shares. He did so in his capacity as a Texas Legislator.

24.     Representative Bonnen was fully aware of Facebook’s high compatibility with and use for

openly expressive activity when creating and making public the Representative Dennis Bonnen

Facebook Page. Likewise, he knowingly and willingly created the Facebook Page to encourage

and permit public expression and interaction on matters of public concern (including pending

legislation).

25.     Representative Bonnen used this Facebook Page while he was in Austin, Travis County,

Texas as a Legislator to post pictures and updates of himself and work at the Texas Capitol in

2019. Upon information and belief, he made decisions and executed decisions about who would

be blocked or banned from this Facebook page while he was in Austin, Travis County, Texas,

working at the Texas Capitol. Plaintiffs LSGR and Delosh attempted to comment on Rep.

Bonnen’s Facebook Page while physically in Williamson County, Texas in 2019.

26.     Some of his publicly accessible Facebook Page is attached and is hereby incorporated by

reference as Exhibit 2. In it, Rep. Bonnen informs 15,329 followers of his activities at the Texas

Legislature. Likewise, he updates his thousands of Facebook followers on the status of legislation.

The posts in Exhibit 2 are those which may be viewed by literally anyone online, regardless of

whether the person is Facebook-friends with Rep. Bonnen, ‘likes’ his posts, otherwise follows his

Page, or even has a Facebook account of their own – it is completely public.

27.     Rep. Bonnen runs his page as a medium of Texas Legislature-related information for

anyone who wishes to follow it. He provides legislative updates, as well as answering and

interacting with those who comment on those political posts. Exhibit 1 includes an example of how




                                                  6
          Case 1:19-cv-00521-LY Document 1 Filed 05/15/19 Page 7 of 14



he uses his Facebook Page to update the electorate with legislative news This Page is the only one

for Rep. Bonnen on Facebook that is public. It is not a personal account whereby people request

and confirm ‘friends’ and privacy may be set to where only ‘friends’ may view it. It is a Page

similar to that of a business, organization, or celebrity which is public for all Facebook users to

follow. Pages such as this may ‘sponsor’ posts by turning them into advertisements targeted at

other users, including those who do not follow the Page.

Representative Bonnen Blocks & Bans Activists that Disagree with Him:

28.    Before Delosh communicated to Rep. Bonnen through Facebook about the LSGR survey,

Delosh had full access to Rep. Bonnen’s public Facebook Page, like any other member of the

public. He could see all posts and publicly available comments. Delosh could express approval or

disapproval of a post on Rep. Bonnen’s Facebook page by liking or disliking it. He could comment

on Rep. Bonnen’s posts. After Delosh reached out to Rep. Bonnen about his receipt of the LSGR

survey, Delosh discovered that he, personally, was block and banned from Rep. Bonnen’s page.

Delosh could share Rep. Bonnen’s posts, but he could not view the comments, post his own

comments, or express approval/disproval of any of Rep. Bonnen’s posts.

29.    LSGR has a Facebook Page like Rep. Bonnen’s, named for the organization. Once Delosh

was blocked and banned from Rep. Bonnen’s Facebook Page, he could not interact as LSGR in

the same way as his private profile. Rep. Bonnen has since blocked and banned LSGR in the same

way as Delosh. Any comments that LSGR has posted on Rep. Bonnen’s Facebook Page have been

hidden by Rep. Bonnen, meaning that LSGR can see its own comments on Rep. Bonnen’s Page,

but no one else who views Rep. Bonnen’s posts can see LSGR’s comments.




                                                7
           Case 1:19-cv-00521-LY Document 1 Filed 05/15/19 Page 8 of 14



30.    Other LSGR-related individuals that have administrative controls over the LSGR Facebook

Page have been banned from Rep. Bonnen’s Facebook page, including the Senior Editor of LSGR,

Derek Wills (hereinafter “Wills”).

31.    After Rep. Bonnen was elected Speaker of the House, Wills commented on Rep. Bonnen’s

Facebook Page, calling for the prioritization of the Constitutional Carry Act of 2019 (HB357).

32.    On or about April 2, 2019, after Derek Wills commented about prioritizing the

Constitutional Carry Act of 2019 on Rep. Bonnen’s Facebook page, he discovered that his access

to Rep. Bonnen’s page had changed. Before the comment about Constitutional Carry, Wills could

symbolically express approval/disapproval (e.g. like, love, laugh, cry, anger), as well as comment

and reply to other comments. Likewise, Derek Wills could re-post Rep. Bonnen’s posts to his

timeline or the timeline of the LSGR Facebook Page. After the April 2nd comment, his access

changed such that he could only share Rep. Bonnen’s posts. His ability to react and comment/reply

was blocked. Because Wills is an administrator for the LSGR Facebook Page, he was also unable

to do the same while interacting as LSGR on Facebook.

33.    Wills’s April 2nd comment was not defamatory, obscene, inciteful of imminent lawful

activity, or even profane, indecent, insulting, harassing, offensive, or threatening. It was merely a

comment supporting Constitutional Carry. None of the Plaintiffs to this lawsuit have ever posted

anything defamatory, obscene, inciteful of imminent lawful activity, or even profane, indecent,

insulting, harassing, or offensive on Rep. Bonnen’s Facebook Page.

34.    Following Wills’s ban, Rep. Bonnen began posting specifically about LSGR on Rep.

Bonnen’s Facebook page. Rep. Bonnen posted on April 28, 2019 that “fringe gun activists” were

harassing him and leveling death threats against him. As part of that post, Rep. Bonnen included a

screen shot of an LSGR Facebook post that voiced support of the organization’s philosophical and




                                                 8
           Case 1:19-cv-00521-LY Document 1 Filed 05/15/19 Page 9 of 14



political views on the right to bear arms. Rep. Bonnen’s April 28, 2019 Facebook post is attached

as Exhibit 3, and is hereby incorporated by reference. By implication, Rep. Bonnen was accusing

LSGR of harassing and threatening him by connecting LSGR with the threat allegation.

35.    No one affiliated with LSGR had harassed or threatened Rep. Bonnen before his April 28,

2019 post, nor have they since. All posts calling for their members to contact Rep. Bonnen

(including Facebook posts and emails sent to LSGR members) have contained language reminding

the recipient to be respectful when contacting Rep. Bonnen’s office.

36.    While LSGR, Delosh, and Wills could see Rep. Bonnen’s posts about LSGR, they could

not comment to contradict the political message Rep. Bonnen espoused about their organization.

In that way, LSGR’s relative need to comment on Rep. Bonnen’s posts increased, as he posted

screenshots of an unrelated post made by the LSGR Facebook Page and chastised the organization.

By banning and blocking LSGR and its agents, Rep. Bonnen prevented them from explaining or

refuting Rep. Bonnen’s claims.

37.    Rep. Bonnen then spread negative misinformation about the contents of the Constitutional

Carry bill. LSGR agents were unable to refute his statements directly on his Page so that the people

who follow (some of whom vote for) Rep. Bonnen could view their responses. On April 6, 2019,

Rep. Bonnen indicated in a post on his Facebook Page that the Constitutional Carry bill would

allow convicted criminals to legally carry a handgun. He followed up on these comments on April

9, 2019 on The Chad Hasty Show (a talk radio show that airs on KFYO in Lubbock, Texas), by

stating that Constitutional Carry is “an issue that would allow a criminal the ability to carry a gun.”

Rep. Bonnen also stated on the aforementioned April 28, 2019 Facebook post that LSGR is

pushing for “legislation that would allow anyone – including criminals – to carry a gun without a

license and proper safety training,” alluding to the Constitutional Carry bill. All of these claims




                                                  9
          Case 1:19-cv-00521-LY Document 1 Filed 05/15/19 Page 10 of 14



are untrue as the language of the Constitutional Carry bill applies only to a “person not prohibited

from possessing” a firearm, and in no way repeals State law regarding prohibited persons.2

38.    Representative Bonnen has likewise blocked and banned Plaintiff Jason Davis (hereinafter

“Davis”) from Rep. Bonnen’s Facebook Page. Before being blocked and banned on Facebook,

Davis communicated with Rep. Bonnen through both email and Facebook to espouse his concerns

about property taxes, equal parenting laws, and child support laws. On or before January 29, 2019,

Davis attempted to post on Rep. Bonnen’s Facebook Page to ask Rep. Bonnen questions about

Rep. Bonnen statements against his political opponent, when Davis discovered that he was blocked

or banned from posting. Davis had never, nor has he since, posted anything defamatory, obscene,

inciteful of imminent lawful activity, or even profane, indecent, insulting, harassing, offensive, or

threatening on Rep. Bonnen’s Facebook Page.

39.    Plaintiffs are but a small selection of many who have been blocked or banned by Rep.

Bonnen on Facebook for their political beliefs alone, not based on any actual harassment or

improper comments. Plaintiffs have attempted to discern how many people’s comments have been

deleted or might be blocked or banned by Rep. Bonnen on Facebook by looking at the comments

on his posts. While a given post on his Page may indicate that there are 35 comments, when the

comments are opened to be read, a fraction of those are visible to the reader. This is some indication

that other individuals have commented on Rep. Bonnen’s posts but have been blocked or banned

such that their comments no longer appear to be read by Rep. Bonnen or the electorate. It is



2
 Note, Texas law currently allows misdemeanants to possess a firearm in their home and
vehicles. No special training is required for a non-prohibited person to possess a firearm in those
places. Further, it allows misdemeanants with convictions older than five years old to apply for
an LTC to carry handguns openly in public. Rep. Bonnen’s use of the term “criminal” might
mislead a lay person to believe that the law currently forbids misdemeanants from possessing a
handgun at all, anywhere, at any time, which is not the law. See Tex. Gov. Code Sec. 411.172, et
seq; Tex. Pen. Code Sec. 46.02.

                                                 10
           Case 1:19-cv-00521-LY Document 1 Filed 05/15/19 Page 11 of 14



unknown how many of those were blocked or banned for political dissent or for actual legitimate

reasons.

40.    For example, in Exhibit 3, the post appears to have over 1,000 comments. Upon opening

those comments, however, one may only see 338 comments. Over 660 comments have either been

deleted, hidden, or their posters have been blocked and banned. Comments that praise Rep.

Bonnen, or about which he agrees, remain publicly viewable on his Page.

                                         Causes of Action

41.    Plaintiff hereby incorporates by reference all facts alleged in the preceding paragraphs, and

to the extent any facts are added below, incorporates them into their factual allegations.

First Amendment Violations:

42.    Representative Bonnen engaged in viewpoint-based discrimination and censorship of

Plaintiffs’ speech about matters of public concern in a public forum, violating Plaintiffs’ rights

under the First and Fourteenth Amendments to the United States Constitution.

43.    Rep. Bonnen was aware or should have been aware that his actions were unconstitutional.

It is clearly established that a government official cannot censor or restrict speech, or punish a

speaker, based on the viewpoint expressed, regardless of the type of forum. Rosenberger v. Rector

and Visitors of Univ. of Va., 515 U.S. 819, 829-30 (1995); R.A.V. v. St. Paul, 505 U.S. 377, 391-

92 (1992).

44.    Rep. Bonnen has knowingly and willfully censored and punished Plaintiffs, and others,

with a reckless and callous disregard for constitutional rights.

45.    As a direct and proximate cause of Rep. Bonnen’s actions, Plaintiffs have been prevented

from communicating with Rep. Bonnen and his constituents about matters of public concern,




                                                 11
          Case 1:19-cv-00521-LY Document 1 Filed 05/15/19 Page 12 of 14



restricting Plaintiffs’ ability to participate in peaceful online assembly and petition for the redress

of grievances. Roberts v. United States Jaycees, 468 U.S. 609, 618 (1984).

46.    At the same time, Rep. Bonnen has violated the right of the thousands of people who follow

his Facebook Page to receive information that could have been provided by Plaintiffs LSGR and

Delosh. See Kleindienst v. Mandel, 408 U.S. 753, 762-63 (1972).

47.    Representative Bonnen has violated Plaintiffs’ right to expressive association by

electronically separating Plaintiffs from the thousands of people who follow his Facebook Page.

See Boy Scouts of America v. Dale, 530 U.S. 640 (2000).

48.    Representative Bonnen should have known that he may not constitutionally sanction

someone for associating with a group about which he does not like or approve, as the law is clearly

established that mere membership with an unpopular organization may not be sanctioned. See

Scales v. United States, 367 U.S. 203 (1961).

49.    Plaintiffs have and will continue to suffer irreparable harm without injunctive relief.

Plaintiffs want to participate in the expressive activity on Rep. Bonnen’s Facebook page to (a)

disseminate information on matters of public concern, (b) peacefully assemble online, (c) petition

Rep. Bonnen for the redress of grievances, and (d) receive information on a matter of public

concern from the other people that Rep. Bonnen has hidden, deleted, blocked and banned.

50.    Plaintiffs are likely to succeed on the merits of their claims. There is substantial public

interest in ensuring that Rep. Bonnen ceases from engaging in viewpoint-based discrimination and

censorship in the public forum he created on his Facebook Page.

51.    Plaintiffs seek a declaratory judgment against Rep. Bonnen that what he has done on his

Facebook Page violates the rights enumerated in this complaint. A declaratory judgment will




                                                  12
            Case 1:19-cv-00521-LY Document 1 Filed 05/15/19 Page 13 of 14



resolve the dispute between the parties and ensure compliance with the First Amendment as part

of the democratic process. Plaintiffs seek a declaratory judgment that Rep. Bonnen:

       A.      created a public forum with his Facebook Page;

       B.      violated Plaintiffs’ right to receive information by hiding, deleting, blocking, and

               banning other people from commenting on his Facebook Page posts;

       C.      violated Plaintiffs’ right to speak on a matter of public concern by hiding, deleting,

               blocking, or banning their posts on his Facebook Page;

       D.      violated Plaintiffs’ right to peacefully assemble online by electronically separating

               Plaintiffs from the thousands of people who follow Rep. Bonnen on his Page;

       E.      violated Plaintiffs’ right to seek a redress of grievances by blocking and banning

               them from his Facebook Page;

       F.      violated Plaintiffs’ First Amendment rights by engaging in viewpoint-based

               discrimination by hiding, deleting, blocking, or banning their comments from his

               Facebook Page.

                                                Relief

52.    Plaintiffs request Judgment against Rep. Bonnen as follows:

       A.      Declaratory relief pursuant to 28 U.S.C. §2201;

       B.      Injunctive relief pursuant to 42 U.S.C. §1983;

       C.      Reasonable costs, expenses, and attorney’s fees pursuant to 42 U.S.C. §1988(b) and

               expert fees pursuant to 42 U.S.C. §1988(c); and

       D.      All other relief to which Plaintiffs are entitled.




                                                  13
Case 1:19-cv-00521-LY Document 1 Filed 05/15/19 Page 14 of 14




                           Respectfully Submitted,


                           _/s/ Millie L. Thompson
                           Millie L. Thompson
                           SBN: 24067974

                          THE LAW OFFICE OF MILLIE L. THOMPSON
                           1411 West Ave., Ste. 100
                           Austin, Texas 78701
                           Telephone: (512) 293-5800
                           Fax: (512) 682-8721
                           Email: millie@milliethompsonlaw.com
                          ATTORNEY FOR PLAINTIFFS




                             14
